Fourth Court of Appeals
                                San Antonio, Texas
                                      August 14, 2015

                                   No. 04-14-00796-CV

                             LOCKHILL VENTURES, LLC,
                                    Appellant

                                            v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-10796
                        Honorable Richard Price, Judge Presiding


                                      ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the appellees’ motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court